Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 1 of 12 PageID 120



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

                              CASE NO.: 2:18-cv-00560-SPC-MRM

 BRYAN E. GLYNN,

                Plaintiff,

 v.

 CIGAR ROOM CLUBHOUSE LLC dba
 SMOKIN BULL CIGAR ROOM and
 PROPRINT OF NAPLES, INC. dba THE
 PRINT SHOP,

                Defendants.


                               CASE MANAGEMENT REPORT

        The parties have agreed on the following dates and discovery plan pursuant to Fed. R.

 Civ. P. 26(f) and M.D. Fla. R. 3.05(c):


                       DEADLINE OR EVENT                                 AGREED DATE

  Mandatory Initial Disclosures (pursuant to Fed. R. Civ. P.
  26(a)(1)                                                                January 31, 2019
  [Court recommends 30 days after CMR meeting]

  Certificate of Interested Persons and Corporate Disclosure
  Statement                                                             December 14, 2018
  [Each party who has not previously filed must file immediately]

  Motions to Add Parties or to Amend Pleadings
                                                                          January 31, 2019
  [Court recommends 1 - 2 months after CMR meeting]
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 2 of 12 PageID 121




                      DEADLINE OR EVENT                                    AGREED DATE

 Disclosure of Expert Reports                                 Plaintiff:     June 7, 2019
                                                           Defendant:        June 17, 2019
 [Court recommends last exchange 6 months before trial and 1 - 2
 months before discovery deadline to allow expert depositions]

 Discovery Deadline
 [Court recommends 5 months before trial to allow time for                   July 30, 2019
 dispositive motions to be filed and decided; all discovery must be
 commenced in time to be completed before this date]

 Dispositive Motions, Daubert, and Markman Motions
                                                                           August 30, 2019
 [Court requires 4 months or more before trial term begins]

 Meeting In Person to Prepare Joint Final Pretrial Statement
                                                                           October 18, 2019
 [14 days before Joint Final Pretrial Statement]

 Joint Final Pretrial Statement (Including a Single Set of
        Jointly-Proposed Jury Instructions and Verdict Form [a
        Word version may be e-mailed to the Chambers
        mailbox, unless excused by the Court] Voir Dire
        Questions, Witness Lists, Exhibit Lists with Objections            November 1, 2019
        on Approved Form)
 [Court recommends 3 weeks before Final Pretrial Conference and
 no later than 7 days before the Final Pretrial Conference]

 All Other Motions Including Motions In Limine, Trial Briefs
                                                                           November 8, 2019
 [Court recommends 3 weeks before Final Pretrial Conference]

 Final Pretrial Conference
                                                                           November 8, 2019
 [Court will set a date that is approximately 3 weeks before trial]




                                                   2
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 3 of 12 PageID 122




                       DEADLINE OR EVENT                                     AGREED DATE

  Trial Term Begins
  [Local Rule 3.05 (c)(2)(E) sets goal of trial within 1 year of filing
  complaint in most Track Two cases; and within 2 years in all Track
  Two cases; trial term must not be less than 4 months after
  dispositive motions deadline (unless filing of such motions is              December 2019
  waived); district judge trial terms typically begin on the first
  business day of the first full week of each month; trials before
  magistrate judges will be set on a date certain after consultation
  with the parties]

  Estimated Length of Trial [trial days]                                          2 days

  Jury / Non-Jury                                                                  Jury

  Mediation                                       Mediation Deadline:         August 6, 2019
                                                             Mediator:        Mediator TBD
                                                              Address:


                                                            Telephone:
  [Absent arbitration, mediation is mandatory; Court recommends
  either 2 - 3 months after CMR meeting, or just after discovery
  deadline]
                                                                          ☐ Yes
  All Parties Consent to Proceed Before Magistrate Judge
                                                                          ☒ No

                                                                          ☐ Likely to Agree in
                                                                            Future


 I.     Meeting of Parties in Person

        Lead counsel must meet in person and not by telephone absent an order permitting

 otherwise. Counsel will meet in the Middle District of Florida, unless counsel agree on a

 different location. Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), the Parties were granted

 leave to hold the case management conference by telephone and a meeting was held on



                                                  3
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 4 of 12 PageID 123



 December 7, 2018 (date) at 5:00 PM (time) by telephone (place) and was attended by:

        Name                                               Counsel for (if applicable)

        Alexander Cohen                                    Plaintiff Bryan Glynn

        Scott Atwood                                       Defendant Proprint of Naples, Inc.


 II.    Preliminary Pretrial Conference

        Local Rule 3.05(c)(30)(B) provides that preliminary pretrial conferences are mandatory

 in Track Three cases.

        Track Two cases: The Court holds a preliminary pretrial conference in most civil cases

 after the case management report is filed. The purpose of the preliminary pretrial conference is

 to set dates that will govern the case, for the Court to inform counsel of its practices and

 procedures, and to discuss any unique issues anticipated.

        Unresolved issues to be addressed at such a conference include:

        None.


 III.   Pre-Discovery Initial Disclosures of Core Information

        Fed. R. Civ. P. 26(a)(1)(C) – (D) Disclosures

        Fed. R. Civ. P. 26, as amended, provides that these disclosures are mandatory in Track

 Two and Track Three cases, except as stipulated by the parties or otherwise ordered by the court

 (the amendment(s) to Rule 26 supersede(s) M.D. Fla. Rule 3.05, to the extent that Rule 3.05 opts

 out of the mandatory discovery requirements):

        The parties ☐ have exchanged ☒ agree to exchange (check one) information described

 in Fed. R. Civ. P. 26(a)(1)(A)(i)- (iv) on/by January 31, 2019

        Below is a description of information disclosed or scheduled for disclosure, including

 electronically stored information as further described in Section III below.


                                                   4
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 5 of 12 PageID 124



 IV.       Electronic Discovery

           The parties have discussed issues relating to disclosure or discovery of electronically

 stored information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in

 Section III above, and agree that (check one):

           ☐ No party anticipates the disclosure or discovery of ESI in this case;

           ☒ One or more of the parties anticipate the disclosure or discovery of ESI in this case.

 If disclosure or discovery of ESI is sought by any party from another party, then the following

 issues shall be discussed:

           A.     The form or forms in which ESI should be produced.

           B.     Nature and extent of the contemplated ESI disclosure and discovery, including

 specification of the topics for such discovery and the time period for which discovery will be

 sought.

           C.     Whether the production of metadata is sought for any type of ESI, and if so, what

 types of metadata.

           D.     The various sources of ESI within a party’s control that should be searched for

 ESI, and whether either party has relevant ESI that it contends is not reasonably accessible under

 Rule 26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that

 information.

           E.     The characteristics of the party’s information systems that may contain relevant

 ESI, including, where appropriate, the identity of individuals with special knowledge of a party’s

 computer systems.

           F.     Any issues relating to preservation of discoverable ESI.

           G.     Assertions of privilege or of protection as trial-preparation materials, including



                                                    5
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 6 of 12 PageID 125



 whether the parties can facilitate discovery by agreeing on procedures and, if appropriate, an

 Order under the Federal Rules of Evidence Rule 502. If the parties agree that a protective order is

 needed, they shall attach a copy of the proposed order to the Case Management Report. The

 parties should attempt to agree on protocols that minimize the risk of waiver. Any protective

 order shall comply with Local Rule 1.09 and Section V. F. below on Confidentiality Agreements.

        H.      Whether the discovery of ESI should be conducted in phases, limited, or focused

 upon particular issues.

        Please state if there are any areas of disagreement on these issues and, if so, summarize

 the parties’ position on each: None.

        If there are disputed issues specified above, or elsewhere in this report, then (check one):

        ☐     One or more of the parties requests that a preliminary pre-trial conference under

 Rule 16 be scheduled to discuss these issues and explore possible resolutions. Although this will

 be a non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are

 encouraged to have their information technology experts with them at the hearing.

        If a preliminary pre-trial conference is requested, a motion shall also be filed pursuant to

 rule 16(a), Fed. R. Civ. P.

        ☒ All parties agree that a hearing is not needed at this time because they expect to be

 able to promptly resolve these disputes without assistance of the Court.

 V.     Agreed Discovery Plan for Plaintiffs and Defendants

        A.        Certificate of Interested Persons and Corporate Disclosure Statement

        This Court has previously ordered each party, governmental party, intervenor, non-party

 movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

 Disclosure Statement using a mandatory form. No party may seek discovery from any source



                                                  6
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 7 of 12 PageID 126



 before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

 A motion, memorandum, response, or other paper – including emergency motion – is subject to

 being denied or stricken unless the filing party has previously filed and served its Certificate of

 Interested Persons and Corporate Disclosure Statement. Any party who has not already filed and

 served the required certificate is required to do so immediately.

        Every party that has appeared in this action to date has filed and served a Certificate of

 Interested Persons and Corporate Disclosure Statement, which remains current:

        ☐ Yes

        ☒     No Amended Certificate will be filed by Proprint of Naples on or before December

 14, 2018.

        B.       Discovery Not Filed

        The parties shall not file discovery materials with the Clerk except as provided in Local

 Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See M.D. Fla.

 R. 3.03 (e). The parties further agree as follows:

        Discovery shall be served electronically.

        C.       Limits on Discovery

        Absent leave of Court, the parties may take no more than ten depositions per side (not per

 party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A). Absent leave of Court, the parties

 may serve no more than twenty-five interrogatories, including sub-parts. Fed. R. Civ. P. 33(a).

 The parties may agree by stipulation on other limits on discovery. The Court will consider the

 parties’ agreed dates, deadlines, and other limits in entering the scheduling order. Fed. R. Civ. P.

 29. In addition to the deadlines in the above table, the parties have agreed to further limit

 discovery as follows:



                                                   7
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 8 of 12 PageID 127



        1.      Depositions                                 N/A

        2.      Interrogatories                             N/A

        3.      Document Requests                           N/A

        4.      Requests to Admit                           N/A

        5.      Supplementation of Discovery                N/A

        D.       Discovery Deadline

        Each party shall timely serve discovery requests so that the rules allow for a response

 prior to the discovery deadline. The Court may deny as untimely all motions to compel filed after

 the discovery deadline. In addition, the parties agree as follows:

        N/A.

        E.       Disclosure of Expert Testimony

        On or before the dates set forth in the above table for the disclosure of expert reports, the

 parties agree to fully comply with Fed. R. Civ. P. 26(a)(2) and 26(e). Expert testimony on direct

 examination at trial will be limited to the opinions, basis, reasons, data, and other information

 disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

 information may result in the exclusion of all or part of the testimony of the expert witness. The

 parties agree on the following additional matters pertaining to the disclosure of expert testimony:

        N/A.

        F.       Confidentiality Agreements

        Whether documents filed in a case may be filed under seal is a separate issue from

 whether the parties may agree that produced documents are confidential. The Court is a public

 forum, and disfavors motions to file under seal. The Court will permit the parties to file

 documents under seal only upon a finding of extraordinary circumstances and particularized




                                                   8
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 9 of 12 PageID 128



 need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.

 American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

 under seal must file a motion to file under seal requesting such Court action, together with a

 memorandum of law in support. (See M.D. Fla. R. 1.09). The motion, whether granted or

 denied, will remain in the public record.

           The parties may reach their own agreement regarding the designation of materials as

 “confidential”. There is no need for the Court to endorse the confidentiality agreement. The

 Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

 appropriate stipulated and signed confidentiality agreements. See M.D. Fla. R. 4.15. Each

 confidentiality agreement or order shall provide, or shall be deemed to provide, “that no party

 shall file a document under seal without first having obtained an order granting leave to file

 under seal on a showing of particularized need.” With respect to confidentiality agreements, the

 parties agree as follows:

           The Parties shall prepare an appropriate confidentiality proposal if necessary and

 without Court involvement.

           G.      Electronically Stored Information and Claims of Privilege

           Pursuant to Fed. R. Civ. P. 16, the parties have made the following agreements regarding

 the disclosure and discovery of electronically stored information as well as the assertion of

 claims of privilege or protection of trial preparation materials after production:

           The Parties shall move the Court for protection under Federal Rule of Evidence

 502(d).

           H.      Other Matters Regarding Discovery

           None.




                                                   9
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 10 of 12 PageID 129



 VI.    Settlement and Alternative Dispute Resolution.

        A.        Settlement

        The parties agree that settlement is ☒ likely ☐ unlikely (check one).

        The parties request a settlement conference before a United States Magistrate Judge.

        ☐ Yes ☐        No ☒ Likely to request in future.

        B.        Arbitration

        Local Rule 8.02(a) defines those civil cases that will be referred to arbitration

 automatically. Does this case fall within the scope of Local Rule 8.02(a)?

        ☐ Yes ☒        No

        For cases not falling within the scope of Local Rule 8.02(a), the parties consent to

 arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b):

        ☐ Yes ☒        No ☐ Likely to request in future.

        ☐     Binding ☐ Non-Binding

        In any civil case subject to arbitration, the Court may substitute mediation for arbitration

 upon a determination that the case is susceptible to resolution through mediation. Local Rule

 8.02(b). The parties agree that this case is susceptible to resolution through mediation, and

 therefore jointly request mediation in place of arbitration:

        ☐ Yes ☒        No ☐ Likely to request in future.

        C.        Mediation

        Absent arbitration or a Court order to the contrary, the parties in every case will

 participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.

 The parties have agreed on a mediator from the Court’s approved list of mediators as set forth in

 the table above and have agreed to the date stated in the table above as the last date for


                                                  10
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 11 of 12 PageID 130



 mediation. The list of mediators is available from the Clerk and is posted on the Court’s web site

 at http://www.flmd.uscourts.gov.

        D.       Other Alternative Dispute Resolution

        The parties intend to pursue the following other methods of alternative dispute

 resolution:


 Dated: December 7, 2018                      Respectfully submitted,


 /s/Alexander C. Cohen                            /s/ Scott E. Atwood
 JOEL B. ROTHMAN                                  Scott E. Atwood
 Florida Bar No. 98220                            Florida Bar Number: 60331
 joel.rothman@sriplaw.com                         scott@atwoodlawfirm.com
 ALEXANDER C. COHEN
 Florida Bar No. 1002715                          ATWOOD LAW FIRM, P.A.
 alex.cohen@sriplaw.com                           2248 First Street
                                                  Fort Myers, Florida 33901
 SCHNEIDER ROTHMAN INTELLECTUAL                   (239) 898-4130 - Telephone
 PROPERTY LAW GROUP PLLC                          (866) 898-9129 - Facsimile
 4651 N. Federal Hwy
 Boca Raton, FL 33431                             Counsel for DefendantProprint of Naples,
 561.404.4350 – Telephone                         Inc. dba The Print Shop
 561.404.4353 – Facsimile

 Counsel for Plaintiff Bryan E. Glynn




                                                 11
Case 2:18-cv-00560-SPC-MRM Document 32 Filed 12/07/18 Page 12 of 12 PageID 131



                                CERTIFICATE OF SERVICE

         The undersigned does hereby certify that on November 7, 2018, a true and correct copy
 of the foregoing document was served by electronic mail by the Court’s CM/ECF System to all
 parties listed below on the Service List.

                                            /s/ Alexander C. Cohen
                                            ALEXANDER C. COHEN

                                        SERVICE LIST

 Mr. Harris B. Katz                              Mr Scott Atwood
 Goede, Adamczyk, DeBoest & Cross, PLLC          Atwood Law Firm, P.A.
 4800 North Federal Highway                      2248 First Street
 Suite 307D                                      Fort Myers, FL 33901
 Boca Raton, FL 33431                            scott@atwoodlawfirm.com
 hkatz@gadclaw.com                               Attorney for Proprint of Naples, Inc. dba The
 Attorney for Cigar Room Clubhouse LLC dba       Print Shop
 Smokin Bull Cigar Room




                                               12
